983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garnell Steven HILL, Plaintiff-Appellant,v.Eugene M. NUTH, Warden;  Richard Lanham, Sr., Commissioner,Defendants-Appellees.
No. 92-6462.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 22, 1992Decided:  January 4, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-2742-B)
Garnell Steven Hill, Appellant Pro Se.
D.Md.
AFFIRMED IN PART, VACATED IN PART, AND REMANDED.
Before NIEMEYER and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Garnell Steven Hill, a Maryland prisoner, appeals from the district court order granting Defendants summary judgment in Hill's 42 U.S.C. § 1983 (1988) action.  We find that the district court properly granted summary judgment for Defendants, except on Hill's claim of fire safety violations.  Consequently, we affirm on the reasoning of the district court on Hill's claims of a misplaced administrative remedies request, improper transfer, inadequate toilet, sink, and shower facilities, insufficient storage space, restricted movement, poor heat and ventilation, and excessive noise.  Hill v. Nuth, No. CA-91-2742-B (D. Md. Apr. 27, 1992).  However, we vacate the grant of summary judgment on the issue of fire safety violations and remand that issue for further proceedings.


2
Hill submitted to this Court a document stamped as received by the district court clerk on October 9, 1991 and labeled as an amended complaint with the proper case number.  This document is not included on the district court docket sheet or in the record.  Apparently neither the district court nor Defendants received this amended complaint.  In this amended complaint, Hill asserts that there are no smoke detectors or water sprinkler systems in the L-1, L-2, and L-3 MCI-J dormitories and that these buildings otherwise fail to meet fire safety requirements.*  Therefore, Defendants did not respond to this allegation and the district court did not address fire hazards in its opinion.


3
For these reasons, we affirm the district court's grant of summary judgment for Defendants on all issues except Hill's claim of fire safety violations.  The district court's grant of summary judgment on this issue is vacated and the case remanded for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED IN PART, VACATED IN PART, AND REMANDED



*
 This amended pleading requested the addition of the following claims:


1
 [Amend] Complaint to add L-2 and L-3 Dormitory


2
 No Detectors;  Water Sprinklers Systems or meet Fire Safety Requirements in L-1, L-2, and L-3 Dormitory


3
 Two sinks for 90-100 inmates in L-1, two sinks and commode in L-2, L-3 Dormitory


4
 Noises:  loud and boisterous when inmates sleeping while other unit have recreation period 8:00 a.m.  to 11:00 a.m